

116 HRES 774 IH: Calling for the immediate release of Cuban democracy activist José Daniel Ferrer and commending the efforts of José Daniel Ferrer to promote human rights and fundamental freedoms in Cuba.
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 774IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Diaz-Balart (for himself, Mr. Sires, Mr. McCaul, Ms. Wasserman Schultz, Mr. Rooney of Florida, and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling for the immediate release of Cuban democracy activist José Daniel Ferrer and commending the
			 efforts of José Daniel Ferrer to promote human rights and fundamental
			 freedoms in Cuba.
	
 Whereas José Daniel Ferrer García is a Cuban democracy and human rights activist who has dedicated his life to promoting greater political pluralism and respect for fundamental freedoms in Cuba;
 Whereas Mr. Ferrer was born in Cuba on July 29, 1970, in the province of Santiago de Cuba; Whereas, in the late 1990s, Mr. Ferrer joined the Christian Liberation Movement (MCL), a peaceful political movement led by late Cuban activist Oswaldo Paya;
 Whereas, through coordination with the MCL, Mr. Ferrer helped lead the Varela Project, an initiative to collect the signatures of citizens to petition the Government of Cuba for democratic reforms and protections for freedom of speech, freedom of the press, and freedom of assembly;
 Whereas, in March 2003, as part of a series of sweeping arrests of 75 democracy activists, Mr. Ferrer was arrested by Cuban authorities for his work on the Varela Project and sentenced to 25 years in prison;
 Whereas, in March 2004, Amnesty International declared the group of 75 democracy activists, including Mr. Ferrer, to be prisoners of conscience and called for their immediate and unconditional release; 
 Whereas, in 2009, Mr. Ferrer was honored with the Democracy Award given annually by the National Endowment for Democracy;
 Whereas, in March 2011, as part of an agreement brokered by the Catholic Church, Mr. Ferrer refused to abandon his homeland and was released from prison to remain in Cuba;
 Whereas, in August 2011, Mr. Ferrer founded the Patriotic Union of Cuba (UNPACU), a nonviolent political movement dedicated to promoting human rights, democratic principles, and fundamental freedoms in Cuba;
 Whereas, on June 7, 2012, Mr. Ferrer testified via digital video conference at a hearing of the Committee on Foreign Relations of the Senate;
 Whereas, since he was released from jail in March 2011, Mr. Ferrer has been frequently harassed, regularly surveilled, and repeatedly jailed by Cuban authorities for his role in UNPACU; 
 Whereas, on October 1, 2019, Mr. Ferrer was imprisoned arbitrarily by Cuban authorities for his leadership of UNPACU and outspoken advocacy for human rights and democratic principles in Cuba;
 Whereas, on October 1, 2019, Cuban authorities detained 3 other members of UNPACU, Fernando González Vailant, José Pupo Chaveco, and Roilan Zarraga Ferrer;
 Whereas a letter from Mr. Ferrer was smuggled out of prison stating that he had been tortured, mistreated, and denied proper medical attention, and that his life was put in danger while in detention;
 Whereas the family of Mr. Ferrer has been permitted to visit him only twice since he was imprisoned arbitrarily on October 1, 2019, and the wife of Mr. Ferrer reported that she saw evidence that he had been physically abused and mistreated; and
 Whereas, on November 28, 2019, the European Parliament approved a resolution condemning the arbitrary detention of Mr. Ferrer and calling for his immediate release: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the arbitrary imprisonment of leading Cuban democracy and human rights activist José Daniel Ferrer and calls for his immediate and unconditional release;
 (2)calls for Mr. Ferrer to have immediate access to medical care and international human rights organizations so that they may assess prison conditions and document evidence of torture;
 (3)calls for the immediate and unconditional release of all members of the Patriotic Union of Cuba (UNPACU) and all political prisoners that have been arbitrarily imprisoned;
 (4)commends Mr. Ferrer for his unwavering commitment to advance democratic principles, human rights, and fundamental freedoms in Cuba; and
 (5)recognizes the important contributions of UNPACU and all of its members for their efforts to promote greater respect for democratic principles, human rights, and fundamental freedoms in Cuba.
			